Citation Nr: 1612749	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigam


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke with expressive aphasia.

2.  Entitlement to service connection for grand mal seizure disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to non-service-connected pension benefits.

5.  Entitlement to special monthly pension benefits with aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from January 1963 to August 1963.

The Appellant's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefits sought on appeal.  The Appellant perfected a timely appeal of these issues.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the May 2012 Statement of the Case (SOC), additional pertinent evidence was added to the record.  However, the Appellant's representative waived the Appellant's right to have the AOJ initially consider this evidence in a statement dated in February 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record, in addition to the Appellant's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  A stroke and residuals of a stroke with expressive aphasia were not manifested during active service, and are not related to active service.

2.  Grand mal seizure disorder was not manifested during active service, and is not related to active service.

3.  Sleep apnea was not manifested during active service, and is not related to active service.

4.  The Appellant did not have active military service during a period of war.

5.  The Appellant is not in receipt of non-service-connected pension benefits.


CONCLUSIONS OF LAW

1.  Residuals of a stroke with expressive aphasia were not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2014); 38 C.F.R. 
§ 3.303 (2015).

2.  Grand mal seizure disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 106, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The Appellant's military service does not meet threshold service eligibility requirements for VA non-service-connected pension benefits.  38 U.S.C.A. 
§§ 101(2), 1521(a), (j), 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).

5.  The claim of entitlement to special monthly pension benefits with aid and attendance is denied as a matter of law.  38 U.S.C.A. § 1521(d) (West 2014); 38 C.F.R. § 3.351 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the AOJ dated in February 2010, March 2010, and June 2010 provided the Appellant with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Appellant with information concerning the evaluations and effective dates that could be assigned should the claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial AOJ adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Appellant that any additional information or evidence is needed.

VA also has a duty to assist the appellant in the development of the claims.  This duty includes assisting the appellant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Appellant is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The AOJ made attempts to obtain the Appellant's Army National Guard Reserve records dated from January 1964 to September 1966, but was unable to obtain these records.  The AOJ made a formal finding regarding the unavailability of these records in a memorandum dated in May 2012.  The Appellant was informed of the unavailability of these records in a letter dated in May 2012.  The Appellant was provided the opportunity to submit his own copies of these Reserve records, which he did not.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Board notes that VA examinations and medical opinions have not been obtained.  However, the Board finds that the evidence, which reveals that the Appellant did not have a stroke, seizure disorder, or sleep apnea during his ACDUTRA period and does not reflect competent evidence showing a nexus between service and the disorders at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant these claims, and in fact provide evidence against these claims, the Board finds no basis for a VA examination or medical opinion to be obtained.
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the appellant's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met for the service connection issues.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Appellant's claims.  Therefore, no further assistance to the Appellant with the development of evidence is required.

II.  Service Connection

The Appellant seeks service connection for residuals of a stroke, a seizure disorder, and sleep apnea.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In this case, the Appellant did not service on active duty.  Instead, the entirety of his service consisted of one period of ACDUTRA service in January 1963 to August 1963 followed by Reserve service with the Army National Guard.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

The Appellant's STRs do not contain any pertinent complaints of or treatment for a stroke, seizure disorder, sleep apnea, or associated symptoms with these disorders.

The first post-service relevant complaint of and treatment for a stroke was in August 2008 by the Veteran's private physician.  Following this stroke, the Veteran was then treated for a seizure disorder and sleep apnea in 2010 by his private physicians.  Again, the Appellant's ACDUTRA period ended in 1963.  This lengthy period without treatment for the disorders weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence.  For all of these reasons, service connection is not warranted.

The Board has considered the lay statements from the Appellant and his spouse regarding the Appellant's stroke, seizure disorder, and sleep apnea.  The Appellant and his spouse are competent to provide evidence of which they experience and observe, including symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Appellant and his spouse to be competent to report what they have experienced and observed.  However, the Board does not find the lay statements to be as probative as the medical evidence of record, which does not document pertinent complaints or treatment for the disorders on appeal in-service or until several decades after service. 

Further, service connection on a presumptive basis is also not warranted for periods of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47  (2010).  Accordingly, in the instant case the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112 and 1137 (West 2014) and 38 C.F.R. § 3.309 (2015) do not apply to the Appellant's claims.

In sum, for the reasons expressed above, the Board finds that the preponderance
of the evidence is against the claims of entitlement to service connection for residuals of a stroke with expressive aphasia, grand mal seizure disorder, and sleep apnea.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Non-Service-Connected Pension

The Appellant seeks non-service-connected pension benefits.

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. 
§ 3.3(a)(3).

The Appellant's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on ACDUTRA from January 1963 to August 1963.  The sole question before the Board is whether the Appellant has established threshold eligibility for a nonservice-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (2010).

No period of war, as defined for VA purposes, has been established during 1963.  The "Korean Conflict" ended in 1955 and the "Vietnam era" did not begin until 1964, all of which can serve as a basis for eligibility for a nonservice-connected pension.  Thus, the evidence fails to show that the Appellant's period of service was during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  

Thus, as a matter of law, the Appellant did not serve during a period of war, and his appeal for nonservice-connected pension benefits must be denied as a matter of law, since he does not meet the threshold statutory requirement for eligibility for that benefit.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

IV.  Special Monthly Pension

The Appellant seeks special monthly pension benefits based on aid and attendance.

Veterans who are currently receiving a non-service-connected pension can receive an additional pension if the veteran needs the aid and attendance of another person as defined by 38 C.F.R. § 3.352 (2015).  38 C.F.R. § 3.351 (2015).  Specifically, special monthly pension benefits are warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 2014).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran shall be considered to be in need of regular aid and attendance if: he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or, establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 C.F.R. 
§ 3.351(c).

Here, however, the Appellant is not in receipt of a non-service-connected pension, as described above.  Accordingly, the Appellant is also not entitled to a special monthly pension based on aid and attendance.  Id.  Furthermore, the Appellant is not service-connected for any disabilities to warrant entitlement to special monthly compensation (SMC) based on aid and attendance.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).  Accordingly, the Veteran's claim must be denied as a matter of law.  Sabonis, 6 Vet. App. at 429-30.


ORDER

The claim of entitlement to service connection for residuals of a stroke with expressive aphasia is denied.

The claim of entitlement to service connection for grand mal seizure disorder is denied.

The claim of entitlement to service connection for sleep apnea is denied.

The claim of entitlement to a non-service-connected pension is denied.

The claim of entitlement to a special monthly pension with aid and attendance is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


